Exhibit 10.14

FORM OF CHANGE IN CONTROL AGREEMENT

This CHANGE IN CONTROL AGREEMENT (this “Agreement”) dated as of December 28,
2011, is an amendment and restatement of a severance agreement made and entered
into by and among Horace Mann Educators Corporation, a Delaware corporation
(“HMEC” or the “Parent Company”), Horace Mann Service Corporation, an Illinois
corporation (the “Employer Company” and, together with HMEC, the “Company”), and
x (the “Executive”).

WHEREAS, the Company considers the maintenance of a sound and vital senior
management to be essential to protecting and enhancing the interests of the
Parent Company and its subsidiaries, including the Employer Company, hereinafter
collectively referred to as the “Group;”

WHEREAS, the Company recognizes that, as is the case with many publicly owned
corporations, the possibility of a change in control of the Group may arise and
that such possibility, and the uncertainty and questions that it may raise among
senior management, may result in the departure or distraction of senior
management personnel to the detriment of the Group;

WHEREAS, accordingly the Company has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s senior management to their assigned duties and
long-range responsibilities without distraction in circumstances arising from
the possibility of a change in control of the Group;

WHEREAS, the Company believes it important and in the best interests of the
Group, should the Group face the possibility of a change in control, that the
senior management of the Company be able to assess and advise the Board of
Directors of the Company (the “Board”) whether such a proposed change in control
would be in the best interests of the Group and to take such other action
regarding such a proposal as the Board might determine to be appropriate,
without senior management being influenced by the uncertainties of their own
employment situations;

WHEREAS, the Executive is an employee of the Company; and

WHEREAS, in order to induce the Executive to remain in the employ of the Company
in the event of any actual or threatened change in control of the Group, the
Company has determined to set forth the severance benefits that the Company will
provide to the Executive under the circumstances set forth below;

NOW THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants and agreements contained in this Agreement and for other good and
valuable consideration, the parties hereto agree as follows:

1.      Definitions. Terms not otherwise defined in this Agreement shall have
the meanings set forth in this Section 1.

(a)      Base Year. The “Base Year” shall be the twelve (12) month period
immediately preceding a Change in Control.

(b)      Cash Compensation. “Cash Compensation” shall mean the sum of (i) the
Executive’s annual base salary for the year in which the Date of Termination
occurs and (ii) an



--------------------------------------------------------------------------------

amount equal to the average of the annual cash bonus paid to the Executive under
the Horace Mann Incentive Compensation Program (or such similar program as may
replace the Incentive Compensation Program) in the three (3) fiscal years (or
such fewer years) as the Executive may have been employed by the Company
immediately preceding the year in which the Date of Termination occurs.

(c)      Cause. “Cause” shall mean serious, willful misconduct by the Executive
such as, for example, the commission by the Executive of a felony arising from
specific conduct of the Executive that reasonably relates to his or her
qualification or ability (personal or professional) to perform his or her duties
to the Group or a perpetration by the Executive of a common law fraud against
the Group. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to the Executive a copy of a resolution duly adopted by the affirmative vote of
not less than two-thirds of the entire membership of the Board at a meeting of
the Board called and held for the purpose of considering his or her termination
for Cause (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board).
The resolution of the Board shall contain a finding that in the good faith
opinion of the Board the Executive was guilty of conduct constitutes “Cause” as
defined above and specifying the particulars thereof in detail. Notwithstanding
the foregoing, the Executive shall have the right to contest his or her
termination for Cause.

(d)      Change in Control. A “Change in Control” shall mean the first to occur
of any of the following events:

(i)      the consummation of any merger, consolidation or reorganization or sale
or other disposition of all or substantially all of the assets of HMEC (a
“Business Combination”), in each case, unless, immediately following such
Business Combination, all or substantially all of the individuals and entities
that were the beneficial owners of outstanding voting securities of HMEC
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination (including, without limitation,
a company that, as a result of such transaction, owns HMEC or all or
substantially all of HMEC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding voting
securities of HMEC;

(ii)      the approval by the shareholders of HMEC of any plan or proposal for
the complete liquidation or dissolution of HMEC;

(iii)     any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for
this purpose (x) HMEC or any subsidiary of HMEC, and (y) any employee benefit
plan of HMEC or any subsidiary of HMEC, or any person or entity organized,
appointed or established by the Company for or pursuant to the terms of any such
plan that acquires beneficial ownership of voting securities of HMEC, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), of securities of HMEC that represent more than
50% of the combined voting power of HMEC’s then

 

-2-



--------------------------------------------------------------------------------

outstanding securities; provided, however, that no Change in Control shall be
deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or

(iv)     the persons who constitute the Board as of the date hereof (the
“Incumbent Directors”) cease for any reason, including, without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority thereof; provided, however, that any person
becoming a member of the Board subsequent to the date hereof shall be considered
an Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least 50% of the members of the Board who were
Incumbent Directors at the date of such election giving effect to the provisions
of this clause; provided, further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director.

(e)      Constructive Termination. “Constructive Termination” shall mean any of
the following events:

(i)      any material diminution in the Executive’s duties or responsibilities
to the Group;

(ii)      any required relocation of the Executive from his or her present work
site to another site more than fifty (50) miles from the present work site;

(iii)     any material diminution in the Executive’s annual base compensation
(salary and annual cash bonus) below the Executive’s compensation for the Base
Year; or

(iv)     failure of a successor to assume this agreement as required by
Section 8.

Notwithstanding the preceding, a Constructive Termination shall not be deemed to
have occurred until and unless the Executive provides written notice to the
Company within ninety (90) days after the initial existence of one of the above
conditions, the Company is provided thirty (30) days to remedy the condition and
fails to do so, and the Executive separates from service within 6 months
thereafter.

(f)      Date of Termination. “Date of Termination” shall mean the effective
date of the Notice of Termination which results (on such effective date) in the
Executive’s separation from service as defined in Section 16(f).

 

-3-



--------------------------------------------------------------------------------

2.      Termination Following Change in Control.

(a)      Termination of Employment. If a Change in Control shall have occurred
while the Executive is still an employee of the Company the Executive shall be
entitled to the compensation provided in Section 3 if, within two (2) years
after the Change in Control, the Executive’s employment is terminated by (i) the
Company without Cause or (ii) the Executive due to Constructive Termination.

(b)      Notice of Termination. Any purported termination of the Executive’s
employment by the Company or the Executive shall be communicated by a Notice of
Termination to the other party in accordance with Section 10. The Notice of
Termination shall set forth in reasonable detail the reasons for termination
and, if termination is for Cause, the facts and circumstances claimed to provide
a basis for termination of the Executive’s employment and, in the case of a
Constructive Termination, the information specified in Section 1(e).

3.      Severance Compensation upon Termination of Employment. If the Executive
becomes entitled to compensation pursuant to Section 2(a), then the Company
shall:

(a)      pay to the Executive as severance pay in a lump sum, in cash, an amount
equal to x times the Executive’s Cash Compensation;

(b)      to the extent permitted under the Company’s group term life insurance
policy, pay for a period of x months after the Date of Termination (or such
shorter period provided in the policy) the costs of converted term life
insurance continued by the Executive at the level substantially similar to those
insurance benefits, if any, that the Executive was receiving immediately prior
to the Date of Termination (including the coverage for the Executive’s
dependents);

(c)      pay for x months after the Date of Termination any premiums for group
medical or dental coverage for the Executive and/or the Executive’s eligible
dependents, provided the Executive timely elects and maintains such coverage in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and satisfies all other eligibility requirements under COBRA; and

(d)      fully vest the Executive in the Executive’s benefit in the Horace Mann
Nonqualified Supplemental Money Purchase Pension Plan.

Subject to Section 15(d) and (g), payments pursuant to this Section 3 shall be
made on the fifth day after the Date of Termination.

4.      Indemnification for Excise Tax.

(a)      Indemnification. In addition to the amounts specified in Section 3, the
Company agrees that it will pay or cause to be paid to the Executive, at the
time specified in Section 4(b), an amount in cash (the “Additional Amount”) as
determined by the following formula:

Additional Amount = Excise Taxes + Attributable Taxes

 

-4-



--------------------------------------------------------------------------------

“Excise Taxes” shall mean all federal and state excise taxes, if any, payable
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), and any state counterparts, with respect to the benefits received by
the Executive pursuant to Section 3.

“Attributable Taxes” shall mean all taxes, including any federal and state
income taxes and any federal and state excise taxes under Section 4999 of the
Code and its state counterparts, that become payable by the Executive as a
result of the receipt of the Additional Amount.

(b)      Preparation of Tax Return; Notice to the Company. The Company, at its
expense, agrees to supply the Executive with advice from a tax practitioner as
to whether the Executive must reflect an excise tax under Section 4999 of the
Code and any state counterparts on the filing of any income tax return of the
Executive relating to the period or periods in which the Executive received
payments or benefits under this Agreement. If such tax practitioner advises that
such excise tax must be reflected on such tax return, the Executive agrees to so
reflect and, unless such tax was previously withheld from payments to the
Executive, pay such tax and the Company will reimburse the Executive in
accordance with Section 4(a) above as soon as practicable after receipt of proof
of payment (or, in the case of tax that was previously withheld, proof that such
return was filed as required) from the Executive. If such tax practitioner
advises that such excise tax need not be reflected on such tax return, the
Executive agrees to prepare and file his or her tax return in accordance with
such advice. The Executive shall notify the Company in writing no less than
thirty (30) days prior to the time the Executive is required to file each tax
return, and shall promptly provide to the tax practitioner selected by the
Company such information as it may request in connection with establishing the
existence of an obligation to withhold tax pursuant to Section 16 or an
obligation pursuant to this Section 4. If the Executive provides such notice and
information and prepares the relevant tax return as provided in this
Section 4(b), the Company shall indemnify the Executive in accordance with
Section 4(a) for any subsequent assessment of Excise Taxes or Attributable Taxes
by the Internal Revenue Service (“IRS”) or any state taxing authority, and any
interest, penalties, and additions to tax directly relating to such Excise
Taxes. If the Executive fails to comply fully with the requirements of this
Section 4(b), then the Company’s obligations will not include indemnification or
any interest, penalties or additions to tax. In the event the Executive’s
liability for Excise Taxes is determined upon audit by the IRS or the relevant
state taxing authority, the Company shall pay to the Executive the amounts
determined in accordance with Section 4(a) and this Section 4(b) at such time as
the Company determines that it no longer desires to contest the Executive’s
liability pursuant to Section 4(c); provided, however, that in all events the
Company will indemnify the Executive for interest, penalties and additions to
tax, directly relating to Excise Taxes, that accrue after such time the Company
receives notice of a proposed assessment of Excise Taxes resulting from an audit
of the Executive’s tax return.

(c)      Duty to Cooperate. The Executive agrees to notify the Company promptly
in the event of any audit by the IRS or any state taxing authority in which the
IRS or the state taxing authority asserts that any Excise Tax should be assessed
against the Executive and to cooperate with the Company in contesting (at the
Company’s expense) any such proposed assessment. The Executive agrees not to
settle or compromise any such assessment without the Company’s consent. The
Executive will promptly provide to the Company all information requested by the
Company in connection with its contest of a proposed final assessment of Excise
Taxes.

 

-5-



--------------------------------------------------------------------------------

(d)      Payment. Any tax indemnification payment shall be made no later than
the December 31 of the year following the calendar year in which the Executive
remits the related tax. If any tax indemnification provision in this Agreement
permits the discretionary reduction of payments due to the Executive, no payment
of “deferred compensation” (as defined under Section 409A of the Code, after
giving effect to the exemptions thereunder) shall be reduced to the extent that
a reduction can be made to compensation that is not “deferred compensation” as
so defined.

5.      Mitigation of Damages; Effect of Plan on Other Contractual Rights.

(a)      The Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as a result of employment
by another employer or by retirement benefits received after the Date of
Termination, or otherwise.

(b)      The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive’s existing rights, or rights that would accrue solely as
a result of the passage of time, under any benefit plan, employment agreement or
other contract, plan or arrangement. Notwithstanding the foregoing, the
Executive shall not be eligible for benefits under any other plan or arrangement
providing severance or termination benefits in the event of a Change in Control,
however defined.

6.      Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall terminate on x (which is the expiration of the current term
under the original agreement of which this Agreement is an amendment and
restatement); provided, however, that unless previously terminated in accordance
herewith, the Term shall be extended for additional three year periods unless
the Company gives notice to the Executive of its intention to have this
Agreement expire no less than 90 days prior to the end of the then current Term.
Notwithstanding the foregoing, if a Change in Control shall have occurred at any
time during the Term, then the Term shall continue for two (2) years after the
date of occurrence of such Change in Control and shall terminate immediately
thereafter. A termination or amendment of this Agreement (other than an
amendment pursuant to Section 16) shall not affect any obligation of the Company
under this Agreement that has accrued and is unpaid as of the effective date of
such termination or amendment.

7.      At-Will Employment. Nothing in this Agreement shall confer upon the
Executive any right to continue in the employ of the Company prior to or after a
Change in Control of the Company or shall interfere with or restrict in any way
the rights of the Company, which are hereby expressly reserved, to discharge the
Executive at any time prior to or after a Change in Control of the Company for
any reason whatsoever, with or without Cause.

8.      Successors.

(a)      The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, expressly,
absolutely and unconditionally to assume and agree in writing

 

-6-



--------------------------------------------------------------------------------

to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor or assign to its business and/or assets that
executes and delivers the agreement provided for in this Section 8 or that
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

(b)      This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devises and legatees. If the Executive should
die while any amounts are still payable to him or her hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee or other designee
or, if there be no such designee, to the Executive’s estate.

9.      Governing Law; Arbitration; Attorneys’ Fees.

(a)      This Agreement shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of Delaware, without giving
effect to its conflict or choice of laws provisions.

(b)      If any controversies, disputes or claims arise out of, in connection
with, or in relation to, the interpretation, performance or breach of this
Agreement, all such controversies, disputes or claims shall be settled, at the
request of any party hereto, by arbitration conducted in Springfield, Illinois,
in accordance with the then existing rules of the American Arbitration
Association. The decision rendered by the arbitrators as to all issues of law
and fact shall be final and binding without right of appeal on all parties
hereto who receive notice of such arbitration and the opportunity to participate
therein. Judgment upon any award rendered in such arbitration may be entered by
any state or federal court having jurisdiction over the matter.

(c)      Should any party hereto institute any action or proceeding to enforce
any provision of this Agreement, the prevailing party shall be entitled to
receive from the losing party reasonable attorneys’ fees and costs incurred in
such action or proceeding, whether or not such action or proceeding is
prosecuted to judgment.

10.      Notice. Notices and all other communications provided for in the
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or two days after deposit in the mail by United States registered
mail, return receipt requested, postage prepaid, as follows: if to the Company,
to Horace Mann Service Corporation, 1 Horace Mann Plaza, Springfield, Illinois
62715, attention: Chief Executive Officer (except if such notice is sent by the
Chief Executive Officer, in which case such notice shall be sent to the
attention of the Chairman of the Board of Directors), and if to the Executive at
the address specified at the end of this Agreement. Notice may also be given at
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

11.      Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party

 

-7-



--------------------------------------------------------------------------------

hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party, shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement.

12.      Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13.      Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the transactions contemplated hereby and
supersedes all previous oral and written and all contemporaneous oral
negotiations, commitments and understandings.

14.      Withholding. The Company shall withhold benefits otherwise due or
payable hereunder in order to comply with any federal, state, local or other
income or other tax laws requiring withholding with respect to benefits provided
to the Executive pursuant to this Agreement.

15.      409A Provisions.

(a)      To the extent this Agreement provides for compensation that is deferred
compensation subject to Section 409A of the Code, it is intended that the
Executive not be subject to the imposition of taxes and penalties (“409A
Penalties”) under Section 409A of the Code, and shall be construed in accordance
with that intent.

(b)      For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under the Agreement
shall be treated as a separate payment of compensation for purposes of applying
the Section 409A of the Code deferral election rules and the exclusion from
Section 409A of the Code for certain short-term deferral amounts.

(c)      Any amounts payable solely on account of an involuntary separation from
service within the meaning of Section 409A of the Code shall be excludible from
the requirements of Section 409A of the Code, either as involuntary separation
pay or as short-term deferral amounts (e.g., amounts payable under the schedule
prior to March 15 of the calendar year following the calendar year of
involuntary separation) to the maximum possible extent.

(d)      If, as of the date of his “separation from service” (as determined
under Section 409A), the Executive is a “specified employee” as determined by
the Company, then to the extent that any amount or benefit that would be paid or
provided to the Executive under this Agreement within six (6) months of his
“separation from service” constitutes an amount of deferred compensation for
purposes of Section 409A and is considered for purposes of Section 409A to be
owed to the Executive by virtue of his separation from service, then such amount
or benefit will not be paid or provided during the six-month period following
the date of the Executive’s separation from service and instead shall be paid or
provided on the first business day that is more than six (6) months following
the date of the Executive’s separation from service, except to the extent that,
in the Company’s reasonable judgment, payment during such six-month period would
not cause the Executive to incur additional tax, interest or penalties

 

-8-



--------------------------------------------------------------------------------

under Section 409A. In the case of taxable benefits that constitute deferred
compensation, the Company, in lieu of a delay in payment, may require the
Executive to pay the full costs of such benefits during the period described in
the preceding sentence and reimburse the Executive for said costs within thirty
(30) calendar days after the end of such period. With respect to any
reimbursements under this Agreement, such reimbursement shall be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred by the Executive.

(e)      Any reimbursements or in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
the Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(f)      “Date of Termination, “termination of employment,” “retirement,”
“resignation” or words of similar import, as used in this Agreement shall mean,
with respect to any payments of deferred compensation subject to Section 409A of
the Code, the Executive’s “separation from service” as defined in Section 409A
of the Code.

(g)      If payment of any amount of “deferred compensation” (as defined under
Section 409A of the Code, after giving effect to the exemptions thereunder) is
triggered by a Separation from Service that occurs while the Executive is a
“specified employee” with respect to the Company (as defined under Section 409A
of the Code and determined in good faith), and if such amount is scheduled to be
paid within six (6) months after such Separation from Service, the amount shall
accrue without interest and shall be paid the first business day after the end
of such six-month period, or, if earlier, within 15 days after the appointment
of the personal representative or executor of the Executive’s estate following
the Executive’s death.

(h)      The Executive acknowledges and agrees that notwithstanding this
provision or any other provision of this Agreement, the Company and its
affiliates are not providing him with any tax advice with respect to
Section 409A of the Code or otherwise and are not making any guarantees or other
assurances of any kind to him with respect to the tax consequences or treatment
of any amounts paid or payable to him under this Agreement. The Executive is
solely responsible for payment of any and all taxes on amounts payable under
this Agreement.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

HORACE MANN EDUCATORS
CORPORATION By:  

 

  Peter H. Heckman   President & Chief Executive Secretary
HORACE MANN SERVICE CORPORATION By:  

 

  Ann Caparrós   Corporate Secretary EXECUTIVE By:  

 

  Executive Name

 

-10-